DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 5 it begins by stating that there is “a pair of rectangular components.” In other words, there are two rectangular components. It is unclear how the first spacer is “in contact with said one of said rectangular components,” then the second component is “in contact with said other of said rectangular components,” and then the third spacer is “in contact with said other of said rectangular components.” Again, the claims state that there is a pair, or two, rectangular components.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the first spacer is connected to a rectangular component, then the second component is connected with the other rectangular component, and then the third spacer is connected to “said other of said rectangular components.” The claims state that there is a pair, or two, rectangular components.
In claim 12, it appears that “a first fold line separating said tab from said outermost section …” should be “a first fold line separating said tab from said innermost section …”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 7,731,081).
Regarding claim 1, Liang discloses a blank for an insert for an envelope comprising a main section (100) having a pair of substantially rectangular components (200) and a fold line (lines of 100) separating said rectangular components; a first extension (at 400) extending from one of said rectangular components, said extension having three sections (Fig. 3; at 410, 420 and outer left section), a first fold line (line between 420 and outer edge) between and separating an outermost section thereof from a middle section thereof, a first pair of parallel spaced apart fold lines (lines at 410) between and separating said middle section from an innermost section thereof and a second pair of parallel spaced apart fold lines (lines at 451) between and separating said innermost section from said one of said rectangular components; a second extension (other 400) extending from one side of the other of said rectangular components, said second extension having three sections (Fig. 3; at 410, 420 and outer right section), a first fold line (line between 420 and outer edge) between and separating an outermost section thereof from a middle section thereof, a first pair of parallel spaced apart fold lines (lines at 410) between and separating said middle section from an innermost section thereof and a second pair of parallel spaced apart fold lines (lines at 451) between and separating said innermost section from said other of said rectangular components; and a third extension (Fig. 3, bottom left same as other extensions) extending from an opposite side of said other of said rectangular components from said second extension, said third extension having three sections, a first fold line between and separating an outermost section thereof from a middle section thereof, a first pair of parallel spaced apart fold lines between and separating said middle section from an innermost section thereof and a second pair of parallel spaced apart fold lines between and separating said innermost section from said one of said rectangular components. See Figs. 3-5. 
Regarding claim 2, said one of said rectangular components includes a rectangular opening (Fig. 5, at 200). 
Regarding claim 4, the blank can be made of corrugate. See col. 3, ll. 9-11.  
Regarding claim 5, Liang discloses an insert capable of being in an envelope comprising a main section (100) having a pair of substantially rectangular components (200) and a fold line (lines of 100) between the rectangular components; a first spacer (Fig. 3, at top left 422) integral with one of said rectangular components and having three sections (Fig. 3) disposed in folded over relation to each other and in contact with said one of said rectangular components, a second spacer (Fig. 3, at bottom, other 422) integral with the other of said rectangular components and having three sections (Fig. 3) disposed in folded over relation to each other and in contact with said other of said rectangular components, and a third spacer (Fig. 3, at top right, other 422) integral with said other of said rectangular components and having three sections disposed in folded over relation to each other and in contact with said other of said rectangular components in spaced relation to said second spacer. See Figs. 3 and 5. 
Regarding claim 6, said first spacer is on one side of the insert and said second spacer and said third spacer are on an opposite side of the insert. See Fig. 5. 
Regarding claim 7, said one of said rectangular components of said main section has a rectangular opening (Fig. 5, at 200) spaced from said first spacer.
Regarding claim 8, the insert is of one-piece corrugate. See Fig. 3, and col. 3, ll. 11. 
Regarding claim 9, Liang discloses a blank for an insert for an envelope comprising a main section having a pair of rectangular components (200) and a fold line (100) separating said rectangular components; a first extension (400) extending from one of said rectangular components, said extension having three sections (at 500, at 430, and 420), a first fold line between and separating an outermost section thereof from a middle section thereof, a second fold line between and separating said middle section from an innermost section thereof and a third fold lines between and separating said innermost section from said one of said rectangular components; a second extension (other 400) extending from one side of the other of said rectangular components, said second extension having three sections, a first fold line between and separating an outermost section thereof from a middle section thereof, a second fold line between and separating said middle section from an innermost section thereof and a third fold line between and separating said innermost section from said other of said rectangular components; and a third extension (Fig. 3, bottom left same as other 400) extending from an opposite side of said other of said rectangular components from said second extension, said third extension having three sections, a first fold line between and separating an outermost section thereof from a middle section thereof, a second fold lines between and separating said middle section from an innermost section thereof and a third fold line between and separating said innermost section from said one of said rectangular components. See above; and Figs. 3-5. 
Regarding claim 10, said outermost section of each of said first extension, second extension and said third extension has a tab (Fig. 3, far left tab) extending laterally thereof and a fold line separating said tab from said outermost section of each said respective extension. 
Regarding claim 11, said middle section of each of said first extension, second extension and said third extension is rectangular. See Fig. 3. 
Regarding claim 14, the blank is made of one-piece paperboard. See Fig. 3. 
Regarding claim 15, Liang discloses an insert for an envelope comprising a flat main section (100, 200); and41 685560v1at least three spacers (Fig. 3; top left at 422, top right at 422, and bottom left (not numbered but 422)) integral with and overlying said main section, at least one of said spacers having a first section extending from said main section in perpendicular relation thereto, a second section extending from said first section in parallel to said main section, a third section extending from said second section in perpendicular relation to said main section and a fourth section extending from said third section and secured to said main section. See Figs. 3 and 5.

Claims 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 7,097,042).
Regarding claim 16, Hsu discloses a blank for forming an insert for an envelope comprising a main section (at 274; or at 274 and 206) of rectangular shape; a plurality of extensions (204, 206, 208) extending from said main section, each said extension having a plurality of sections for folding into a sleeve of rectangular cross-section on said main section (Fig. 5); a pair of dust flaps (226, 242; or 218, 234) on at least one of said extensions for folding across a respective sleeve; a closure flap (258) extending from said main section for folding across said dust flaps, said closure flap having an end section (260) for insertion into said respective sleeve to close said respective sleeve. See Figs. 3-5. 
Regarding claim 17, at least one cut-out (272, 274; or 250) in said main section has die cuts to form tabs. See Fig. 4. 
Regarding claim 19, a rectangular cut-out (272) with tabs is in said main section and an irregularly shaped cut-out (at 250 or 252) in said main section. See Fig. 4. 

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 7,097,042).
Regarding claim 20, Hsu discloses an insert capable of being in an envelope comprising a flat main section (202); and at least three sleeves (204, 208, 206) integral with and overlying said main section, at least one of said sleeves having a first section (212) extending from said main section in perpendicular relation thereto, a second section (214) extending from said first section in parallel to said main section, a third section (216) extending from said second section in perpendicular relation to said main section and a fourth section (218) extending from said third section and secured to said main section; and at least one closure flap (272) extending from said main section for folding across an end of a respective sleeve of said three sleeves, said closure flap having an end section (226) for insertion into said respective sleeve to close said respective sleeve. See Figs. 4-7.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied above.
Regarding claim 3, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of said rectangular components have a pair of rounded corners on a side adjacent said first extension, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied above in further view of Tyrseck (US 2,833,457).
Regarding claim 12, Liang discloses said innermost section of each of said first extension, second extension and said third extension has a tab (500) extending laterally thereof, a first fold line separating said tab from said outermost section of each said respective extension. See Fig. 3. Liang does not disclose a rounded gusset.
Tyrseck, which is drawn to a blank, discloses a rounded gusset (21) extending laterally thereof opposite a tab (other 21) thereon and a second fold line separating said rounded gusset from said outermost section of each said respective extension. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a rounded gusset, as disclosed by Tyrseck, in order to fully close a sleeve.
Regarding claim 13, Liang discloses a first flap (any flap of 400) extending from said one of said rectangular components for folding over said one of said rectangular components, and a pair of spaced apart flaps (500) extending from said other of said rectangular components for folding over said other of said rectangular components. See Fig. 3. Liang does not disclose an opening.  
Tyrseck, which is drawn to a blank, discloses an opening (31) in rectangular components. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use openings as disclosed by Tyrseck on the blank of Liang in order to secure items therein. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied above in further view of Tyrseck (US 2,833,457).
Regarding claim 18, Hsu discloses an oval cut-out (222) for viewing contents in a sleeve under said oval cut-out, but does not discloses rectangular cutouts. Tyrseck, which is drawn to a blank, discloses using three rectangular cut-outs (31) with tabs receive goods. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use rectangular cutouts, as disclosed by Tyrseck, on the blank of Hsu in order to secure items therein. 

Response to Arguments
Applicant's arguments filed 6/10/2022 are persuasive and a non-final rejection is above. However, in response to arguments filed on 3/11/2022; applicant first argues the above rejection under 35 U.S.C. 112. Again, in claim 5 it begins by stating that there is “a pair of rectangular components.” Claim 5 goes on to claim that the first spacer is “in contact with said one of said rectangular components,” the second component is “in contact with said other of said rectangular components,” and the third spacer is “in contact with said other of said rectangular components.” Again, the claims state that there is a pair, or two, rectangular components which makes this unclear.
Next, applicant argues that Liang is not an insert for an envelope. It is the Office’s position that so long as Liang is capable of being inserted into a container, or anything that can envelop the device of Liang (i.e. envelope) then this limitation is met. Thus, it is the Office’s position that the device of Liang can be an insert insofar as claimed. This also applies to claim 20 and the application of Hsu. 
Third, applicant argues that the rectangular components of Liang are “not folded over each other” - the Office respectfully disagrees. The rectangular components of Liang fold at the fold lines of (100). Thus, they are “folded over each other.” 
Fourth, applicant argues the “opening” as claimed. It is the Office’s position that space at (200) in Fig. 5 of Liang can be interpreted to be an “opening” as claimed. 
Next, applicant argues the “sections” of Liang. It is the Office’s position that the term “section” is incredibly broad. As such, there are sections all along the device that sufficiently meet the current claim language. 
Sixth, applicant argues that the sleeves of Hsu do not fold over the main section - the Office disagrees. In Fig. 7 of Hsu, it is clear that the claimed sleeves fold insofar as claimed. 
As for the fourth section (218) not being secured as claimed. It is the Office’s position that section (218) is secured to the main section if only via section (212). 
Finally, it is the Office’s position that flap (272) does fold, insofar as claimed, as it is rolled/folded via (216) as seen in Figs. 4-5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734